IN THE UNITED STATES COURT OF APPEALS
                                                    United States Court of Appeals
                        FOR THE FIFTH CIRCUIT                Fifth Circuit

                                                                  FILED
                                No. 07-30443                    March 11, 2009

                                                             Charles R. Fulbruge III
JOHN THOMPSON                                                        Clerk

                                                      Plaintiff-Appellee
     vs.


HARRY F. CONNICK, in his official capacity as District Attorney;
ERIC DUBELIER, in his official capacity as Assistant District
Attorney; JAMES WILLIAMS, in his official capacity as Assistant
District Attorney; EDDIE JORDAN, in his official capacity as
Assistant District Attorney; ORLEANS PARISH DISTRICT ATTORNEY’S
OFFICE
                                             Defendants-Appellants
                             - - - - -
       Appeal from the United States District Court for the
                   Eastern District of Louisiana
                             - - - - -

                       ON PETITION FOR REHEARING
                                  AND
                    PETITION FOR REHEARING EN BANC

     (Opinion December 19, 2008, 5 Cir., 2008, ____F.3d____)

                             (March 11, 2009)

BEFORE:    JONES, Chief Judge, KING, JOLLY, DAVIS, SMITH, WIENER,
           BARKSDALE, GARZA, BENAVIDES, STEWART, CLEMENT, PRADO,
           OWEN, ELROD, SOUTHWICK and HAYNES, Circuit Judges.1

BY THE COURT:

          A member of the Court in active service having requested

a poll on the petition for rehearing en banc and a majority of

the judges in active service having voted in favor of granting a

rehearing en banc,

          IT IS ORDERED that this cause shall be reheard by the

court en banc with oral argument on a date hereafter to be fixed.

The Clerk will specify a briefing schedule for the filing of

supplemental briefs.


     1
      Judge Dennis is recused and did not participate in this
decision.